DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the recycling".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the luminescent marker and/or the substrate is attached by using a binder”. It is unclear how both a luminescent marker and a substrate could be attached to an article as the previous claim 13 recites that either a luminescent marker or a substrate could be disposed on an article. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2, 4-10, 12, 15-7 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Squyres et al. (US 5419438).
Regarding claim 1, Squyres et al. (US 5419438) teaches a method for identifying an article marked with a luminescent marker, including carrying out the following steps in order: 
(a) providing an article marked with a luminescent marker which identifies said article (Col. 3 lines 1-4), 
(b) exciting the marker with a first type of electromagnetic radiation in order to store luminescence in said marker (Col. 3 lines 57-60), 
(c) ceasing said exciting step (Col. 4 line 64-Col. 5 line 2), 
(d) waiting for a period of time (Col. 4 lines 67-68), 
(e) applying a second type of electromagnetic radiation to the marker in order to release said stored luminescence (Col. 5 lines 2-6), and 
(f) detecting said released luminescence in order to identify said article (Col. 3 lines 60-63). 
Regarding claim 2, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the first type of electromagnetic radiation has a wavelength from 200nm to 700nm (Col. 3 lines 4-6).
Regarding claim 4, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the luminescent marker includes one or more phosphor markers (Col. 3 lines 1-4).
Regarding claim 5, Squyres et al. (US 5419438) teaches a method for identifying an article wherein said one or more phosphor markers has a phosphor emission intensity 50ms after the excitation is terminated that is at least 37% of its intensity 5ms after the excitation is terminated (Col. 3 lines 23-26).
Regarding claim 6, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the first type of radiation is applied either by moving the article through a static field of said radiation or by scanning the article with said radiation (Col. 4 lines 64-66).
Regarding claim 7, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the second type of radiation is applied either by moving the article through a static field of said radiation or by scanning the article with said radiation (Col. 5 lines 2-5).
Regarding claim 8, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the article is moved along a path between step (b) and step (f) (Col. 3 lines 41-44). 
Regarding claim 9, Squyres et al. (US 5419438) teaches a method for identifying an article wherein the article is moved on a conveyor belt (Col. 3 lines 41-44).
Regarding claim 10, Squyres et al. (US 5419438) teaches a method for identifying an article including the step of making a decision regarding the recycling of said article based on the identity of the article (Col. 4 lines 14-22).
Regarding claim 12, Squyres et al. (US 5419438) teaches a method for identifying an article including the steps of providing a detector for step (f) (Col. 3 lines 60-63) and shielding said detector so that it only detects radiation from step (e) (Col. 3 lines 29-36).
Regarding claim 15, Squyres et al. (US 5419438) teaches an apparatus for identifying an article marked with a luminescent marker, including: 
(a) a conveyor for conveying an article along a path from a first path position to a second path position (Col. 1 line 65-Col. 2 line 7),
(b) a source of a first type of electromagnetic radiation, for supplying said first type of radiation to a first radiation position between the first path position and the second path position (Col. 3 lines 57-60),

(d) a detector, for detecting radiation emitted from the article when it is between the second radiation and the second path position and thereby identifying the article (Col. 3 lines 60-63), and
(e) a shield, for shielding the detector from any radiation emitted by the article before it reaches the second radiation position (Col. 3 lines 29-36). 
Regarding claim 16, Squyres et al. (US 5419438) teaches an apparatus for identifying an article additionally including: (f) a diverter, for diverting the article from the path depending on its identity (Col. 4 lines 14-22).
Regarding claim 17, Squyres et al. (US 5419438) teaches an apparatus for identifying an article wherein the first type of radiation has a wavelength from 200nm to 700nm (Col. 3 lines 4-6). 
Regarding claim 19, Squyres et al. (US 5419438) teaches an apparatus for identifying an article wherein the conveyor is a conveyor belt (Col. 3 lines 41-44). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 13-14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Squyres et al. (US 5419438) in view of Lambert et al. (US 8205813).
Regarding claim 3, Squyres et al. (US 5419438) lacks teaching a method for identifying an article wherein the second type of electromagnetic radiation has a wavelength from 700nm to 3000nm. 
Lambert et al. (US 8205813) teaches a method for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) wherein the second type (Col. 6 lines 28-38) of electromagnetic radiation has a wavelength from 700nm to 3000nm (Col. 7 lines 37-39). Lambert et al. states that the light source is chosen which emits in a range of wavelengths in which the absorption of the light radiation is minimum in order to best identify the articles (Col. 9 lines 26-31). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a second type of electromagnetic radiation with a wavelength from 700nm-3000nm as taught by Lambert et al. in order to accurately identify articles thus increasing the reliability of the process.
Regarding claim 13, Squyres et al. (US 5419438) lacks teaching a method for identifying an article wherein the marker is disposed on the article itself or wherein the marker is disposed on a substrate and the substrate is disposed on the article. 
Lambert et al. (US 8205813) teaches a method for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) wherein the marker is disposed on the article itself (Col. 4 lines 8-14) or wherein the marker is disposed on a substrate and the substrate is disposed on the article (Col. 4 lines 3-9). Lambert et al. explains that it is beneficial to use low concentrations of markers (Col. 3 lines 51-55) in either of these ways in order to lower costs (Col. 4 line 1) while reducing energy losses (Col. 4 lines 15-23). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include markers disposed on the article itself or on a substrate which is disposed on the article as taught by Lambert et al. in order to lower cost and prevent energy losses during the process of identifying an article.
Regarding claim 14, Squyres et al. (US 5419438) lacks teaching a method for identifying an article in which the luminescent marker and/or the substrate is attached by using a binder that is water or alkali soluble.
Lambert et al. (US 8205813) teaches an apparatus for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) in which the luminescent marker and/or the substrate is attached by using a binder that is water or alkali soluble (Col. 4 lines 2-23). Lambert et al. explains that the marker may be incorporated in a solution which reduces energy losses (Col. 4 lines 19-23) through increasing the surface to volume ratio in which the marker may cover (Col. 3 lines 60-67). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a marker which is attached by using a binder that is water or alkali soluble as taught by Lambert et al. in order to increase the surface to volume ratio in which the marker covers and thus prevent energy losses during the process of identifying an article. 
Regarding claim 18, Squyres et al. (US 5419438) lacks teaching an apparatus for identifying an article wherein the second type of electromagnetic radiation has a wavelength from 700nm to 3000nm.
Lambert et al. (US 8205813) teaches an apparatus for identifying an article (Col. 2 lines 4-11) marked with a luminescent marker (Col. 2 lines 22-27) wherein the second type (Col. 6 lines 28-38) of electromagnetic radiation has a wavelength from 700nm to 3000nm (Col. 7 lines 37-39). Lambert et al. states that the light source is chosen which emits in a range of wavelengths in which the absorption of the light radiation is minimum in order to best identify the articles (Col. 9 lines 26-31). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a second type of electromagnetic radiation with a wavelength from 700nm-3000nm as taught by Lambert et al. in order to accurately identify articles thus increasing the reliability of the process.
11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Squyres et al. (US 5419438) in view of Schneck et al. (US 2006/0160462).
Regarding claim 11, Squyres et al. (US 5419438) lacks teaching a method for identifying an article wherein the period of time in step (d) is from 1ms to 5s. 
Schneck et al. (US 2006/0160462) teaches a method for identifying an article marked with a luminescent marker (Paragraph 0006 lines 4-8) wherein the period of time in step (d) is from 1ms to 5s (Paragraph 0020 lines 3-8). Schneck et al. explains that there is a time gap in between a first and second electromagnetic radiation and the duration of this time gap is dependent on the decay rate of the luminescence (Paragraph 0020 lines 5-10), the length of this time gap would thus be an obvious design choice by an operator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squyres et al. to include a period of time from 1ms to 5s as taught by Schneck et al. since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        




/M.K.D./Examiner, Art Unit 3655